Exhibit 10.3 JACOBS ENGINEERING GROUP INC. FORM OF RESTRICTED STOCK UNIT AGREEMENT (Time-Based Vesting) (Awarded Pursuant to the 1999 Outside Director Stock Plan, as Amended and Restated) This Agreement is executed as of this day of by and between JACOBS ENGINEERING GROUP INC. (the “Company”) and (“Director”) pursuant to the Jacobs Engineering Group Inc. 1999 Outside Director Stock Plan, as amended and restated (the “Plan”). Unless the context clearly indicates otherwise, capitalized terms used in this Agreement, to the extent they are defined in the Plan, have the same meaning as set forth in the Plan. 1.Restricted Stock Units
